Exhibit 10.1

 

Amendment No. 3 to Transition Services Agreement

Reference is made to that certain Transition Services Agreement, dated as of
March 22, 2012 (as amended, modified or supplemented prior to the date hereof,
the “TSA”), entered into by and between WMI Liquidating Trust (the “Trust”) and
WMIH Corp. (formerly known as WMI Holdings Corp. “WMIH”). Capitalized terms used
and not otherwise defined herein shall have the meanings given to such terms in
the TSA.

 

The Trust and WMIH hereby agree to amend and supplement the TSA as follows:
Section 1.  Office Space Arrangements.

Each of the Trust and WMIH acknowledge that effective as of June 30, 2015, the
Trust ceased providing WMIH with office space and that from and after July 1,
2015, WMIH has independently arranged for its own office space.  On the basis of
the foregoing, the Trust and WMIH agree that the TSA shall be amended by
deleting therefrom any obligation on the part of the Trust to provide WMIH with
office space and that such amendment will be given effect as if entered into by
the parties effective July 1, 2015. The Trust acknowledges and confirms that
from and after July 1, 2015, it has not been seeking reimbursement from WMIH for
any office space charges and that WMIH is not liable to the Trust for any
reimbursements relating to office space charges from such date. The Trust
further acknowledges and confirms that WMIH has fulfilled all of its payment
obligations under the office sharing arrangements set forth in the TSA, as
amended by Amendment No. 1 and Amendment No. 2 to the TSA.

 

Section 2.  Hourly Rates and Other Adjustments.

 

The parties agree that each of Schedule D and Schedule E to the TSA shall be
amended and restated in their entirety with the new forms of Schedule D and
Schedule E, respectively, attached hereto. The services, new rates and other
charges reflected on such new Schedule D and Schedule E, as the case may be,
shall be given effect as if entered into as of January 1, 2015.

 

The parties agree that Schedule A to the TSA shall be amended by adding thereto
the “Description of Administrative Support Services” set forth on Schedule 1
attached hereto.

 

Section 3.  Schedule F to the TSA is hereby deleted in its entirety

 

Section 4. Miscellaneous.

 

Except as expressly amended and supplemented hereby (and as previously amended
by Amendment No. 1 and Amendment No. 2 to the TSA), the parties agree that all
terms and conditions of the TSA shall remain unchanged and are hereby ratified,
confirmed and remain in full force and effect.  This Amendment No. 3 (the
“Amendment”) shall be governed by the law of the State of Washington. This
Amendment may be executed by the parties hereto in several counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same instrument.  Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or electronic mail shall be
effective delivery of a manually executed counterpart to this Amendment.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by its
officers thereunto duly authorized as of this 18th day of November, 2016.

 

 

--------------------------------------------------------------------------------

 

 

[g201611231822333544358.jpg]

 

--------------------------------------------------------------------------------

 

 

 

 

 

Schedule D – Monthly Employee Rates – WMI Liquidating Trust

 

 

 

 

Employee

Maximum Hours Allocation

2012-2014

Applicable Hourly Rate

 

 

2015 Rate

 

 

2016 Rate

 

 

2017 Rate

 

Chad Smith

 

40

 

387.64

 

427.71

 

442.68

 

458.17

Doreen Logan

40

224.42

247.62

256.28

265.25

Curt Brouwer

10

207.69

475.00

475.00

475.00

Dennis Suzuki

20

55.26

60.97

63.11

70.59

Yana Soriano

40

59.72

65.89

68.20

70.59

Helen Grayson

40

N/A

51.35

53.15

55.01

Employee Overhead Charge per hour

 

 

17.04

 

18.80

 

19.46

 

20.14

 

 

--------------------------------------------------------------------------------

 

 

 

 

Schedule E – Monthly Overhead Expenses

 

 

 

 

 

 

Original Allocation

Allocation

under Nov 2014

Revision

 

July 1, 2015 Revision

 

Overhead

Vendor

Allocation

 

 

 

Cell Phones

 

AT&T Mobility

 

22.2%

 

$298.09

 

$150.00

 

$150.00

 

No change

 

Phones

 

Integra Telecom

 

12.5%

 

$165.96

 

$500.00

 

-

Charged directly by Regus so not needed in overhead charge

 

Network System and Support

 

 

Z7 Networks

 

 

12.5%

 

 

$2,500.00

 

 

$3,984.23

 

 

$3,984.00

25% of Z7 bill, 50% of data backup/recovery charge (with updates to services at
800 Fifth Avenue)

 

Copier/Printer Lease

 

AGI Lease

 

25%

 

$355.77

 

$662.72

 

$388.00

½ of AGI lease cost and support for copier allocated to WMIH Corp

Copier/Printer Service

Pacific Office Automation

 

40%

 

$135.62

 

$150.00

 

-

 

Included above

 

Supplies

Office Depot / Puget Sound

 

12.5%

 

$43.47

 

$75.00

 

$75.00

 

Paper and other office supplies

 

 

 

 

$8,468.19

 

$5,521.95

 

$4,597.00

 

 

Total monthly change from prior agreement:

 

 

 

 

$(924.95)

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Description of Administrative Support Services

 

Among other services as may be requested under the TSA from time to time and in
accordance with the terms thereof, personnel from the Trust may provide WMIH
with the following administrative services:

 

 

-

Compile documents and coordinate signature requests

 

-

Coordinate office facility requests (e.g., repair services, building
announcements)

 

-

Order supplies, as needed

 

-

Process expense reports, when submitted

 

-

Book travel itineraries, if needed

 

-

File paper work as directed

 

-

Handle incoming and outgoing mail and FedEx

 

-

Assist with setting up and sending out meeting invites

 